DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Claim Objections
Claims 6-7, 13, and 19-20 are objected to because of the following informalities: In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 14-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupersmit; Julius B. (US 4928630 A; hereinafter Kupersmit).
Regarding claims 1 and 14-15 Kupersmit teaches:
An animal transfer box for containing and transporting live animals, said animal transfer box comprising: (abstract)
two ventilated end panels opposite each other, with at least one of said end panels having a vertically-openable door formed therein for controlling ingress and/or egress of live animals into and out of the interior of the animal transfer box. (See Fig. 1 #25, 26, 37, 38 and opposite one another); (Col. 3, lines 23-27)
two ventilated side panels opposite each other and connected to said end panels. (See Fig. 1 #23, 35); (Col. 3, lines 23-27)
a substantially non-ventilated bottom panel connected to said side panels. (See Fig. 1 #22); (Col. 3, lines 8-14)
a ventilated top panel connected to said side panels. (See Fig. 1 #21, 34); (Col. 3, lines 23-27)
and a plurality of spacers secured adjacent edges of said bottom panel or said top panel for allowing multiple ones of the transfer box to be stacked while still providing ventilation through the top panels. (See Fig. 2 #40-43, 54); (Col. 3, lines 38-48)
wherein said end panels, said side panels, said bottom panel, and said top panel are formed from a single blank of cardboard and folded up to form the animal transfer box. (Col. 3, lines 8-14)
Regarding claims 4 and 17 Kupersmit, as shown above, discloses all of the limitations of claims 1 and 14. Kupersmit teaches:
Wherein said end panels each comprise double-wall panels. (See Fig. 2 #24-26); (Column 1, lines 60-67) The end walls are formed by overlapping flaps of material and are closed by an expandable synthetic resinous clip.

    PNG
    media_image1.png
    587
    650
    media_image1.png
    Greyscale
Regarding claims 5 and 18 Kupersmit, as shown above, discloses all of the limitations of claims 1 and 14. Kupersmit further teaches:
Wherein one of said end panels comprises a full-length door and the other of said end panels comprises a partial-length door. (See Fig. 1 #24-26)
Regarding claim 8 Kupersmit, as shown above, discloses all of the limitations of claim 1. Kupersmit further teaches:
Wherein the spacers are mounted to the top panel. (See Fig. 1 40, 41, 42, 43); (Col. 3, lines 28-32)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupersmit in view of GIROUD FRANK L et al. (US 3507441 A; hereinafter Giroud).
Regarding claims 2 and 21 Kupersmit, as shown above, discloses all of the limitations of claims 1 and 14. Kupersmit further teaches:
wherein said end panels, said side panels, said bottom panel, and said top panel are formed from a single blank of cardboard and folded up to form the animal transfer box. (Col. 3, lines 8-14)
Kupersmit does not teach. Giroud teaches:
said single blank of cardboard having tabs and slots formed therein for securing the shape of the animal transfer box upon erection. (See Fig. 4 #32, 34); (Col. 2, lines 49-62)
It would have been obvious to one of ordinary skill within the art before the effective filing date to have modified the blank of cardboard of Kupersmit to include tabs and slots formed therein for securing the shape of the box, as taught by Giroud in order to simplify the construction and deconstruction of the box, thereby eliminating the need for additional securement such as clips or staples.
Regarding claims 3 and 16 Kupersmit in view of Giroud, as shown above, discloses all of the limitations of claims 1 and 14. Kupersmit further teaches:
Wherein said single blank of cardboard comprises corrugated cardboard. (abstract); (Col. 3, lines 8-9)
Claims 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kupersmit, further in view of Smith; Roger W. (US 5370079 A; hereinafter Smith).
Regarding claims 6-7 and 19-20 Kupersmit, as shown above, discloses all of the limitations of claims 1 and 14. Kupersmit does not teach. Smith teaches:
Wherein said end panels and said side panels are between about 4 inches and 6 inches high. (Column 1, lines 20-28) Typical crates are sized about 24.5 inches in length, 16.5 inches in width, and 5.5 inches in height
Wherein said end panels and said side panels are between about 4-1/2 inches and 5-1/2 inches high. (Column 1, lines 20-28) Typical crates are sized about 24.5 inches in length, 16.5 inches in width, and 5.5 inches in height
It would have been an obvious matter of design choice to have modified the end and side panels of Kupersmit to include the dimensions as taught by Smith in order to maximize transport efficiency, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. Applicant has failed to discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. Applicant’s arguments of traversal are therefore moot.
Allowable Subject Matter
Claims 9-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a cardboard box for transporting quantities of small animals as claimed. In particular, an animal transfer box comprising a first ventilated end panel having a partial-length door formed therein extending only partially along said first ventilated end panel, said partial length door being openable by being pivoted vertically and permitting controlled ingress of live animals into the interior of the animal transfer box when open, in combination with the other limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644         

/MONICA L PERRY/Primary Examiner, Art Unit 3644